Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 02, 2017

The Court of Appeals hereby passes the following order:

A18A0561. ANTON SOWELL v. THE STATE.

      In 2012, Anton Sowell pleaded guilty to armed robbery, false imprisonment,
and two counts of burglary. No direct appeal was taken from these convictions. On
June 22, 2017, Sowell filed a pro se motion for copies of all discovery, so that he
could challenge his convictions. The trial court denied the motion, and Sowell filed
this direct appeal. We, however, lack jurisdiction.
      “[I]f no petition for habeas corpus is pending at the time an indigent prisoner
makes any application for [records] for purposes of collateral attack upon his
conviction or sentence, that application will be treated as a separate civil action
subject to the procedures and requirements of the Prison Litigation Reform Act of
1996.” Coles v. State, 223 Ga. App. 491, 492 (1) (477 SE2d 897) (1996).
“Specifically, appeals from the denial of any such application for free [records] for
post-conviction collateral attack must comply with the discretionary appeal
procedures of OCGA § 5-6-35.” Id. See also OCGA § 42-12-8. As nothing in the
record indicates Sowell has any currently pending petition for habeas corpus, he was
required to file an application for discretionary appeal to obtain review of the denial
of his request. For this reason, this appeal is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/02/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.